MEMORANDUM **
Louie F. Gomes appeals pro se from the district court’s order dismissing for lack of subject matter jurisdiction his action against the Internal Revenue Service and various entities and individuals seeking an injunction and a refund of taxes collected. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Hughes v. United States, 953 F.2d 531, 535 (9th Cir.1992). We affirm for the reasons cited by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.